Title: From Thomas Jefferson to Samuel Huntington, 17 January 1781, enclosing Resolution of Assembly concerning the Cession of Lands, 2 January 1781
From: Jefferson, Thomas
To: Huntington, Samuel




Sir
Richmond Jany. 17th. 1781.

I do myself the honor of transmitting to your Excellency a resolution of the General assembly of this Commonwealth entered into in consequence of the resolution of Congress of September 6th. 1780. on the subject of the confederation. I shall be rendered very happy if the other States of the Union, equally impressed with the necessity of that important convention, shall be willing to sacrifice equally to it’s completion. This single event, could it take place shortly, would overweigh every success which the enemy have hitherto obtained and render desperate the hopes to which those successes have given birth.
I have the honor to be with the most real esteem & respect your Excellency’s Mo. ob. & mo. hble Servt.,

Th: Jefferson



EnclosureIn the House of DelegatesTuesday the 2d of January 1781
The General Assembly of Virginia being well satisfied that the Happiness, Strength and safety of the United States depend under providence  upon the ratification of the Articles for a federal Union between the United States heretofore proposed by Congress for the Consideration of the said States, and preferring the Good of their Country to every Object of smaller Importance do Resolve that this Commonwealth will yeild to the Congress of the United States for the Benefit of the said United States All Right Title and Claim that the said Commonwealth hath to the Lands North West of the River Ohio, upon the following Conditions to wit That the Territory so ceded shall be laid out and formed into States containing a suitable Extent of Territory and shall not be less than One hundred nor more than one hundred and fifty Miles Square, or as near thereto as Circumstances will admit.
That the States so formed shall be distinct Republican States and be admitted Members of the Federal Union having the same Rights of Sovereignty Freedom and Independence as the other States.
That Virginia shall be allowed and fully reimbursed by the United States her actual Expences in reducing the British Posts at the Kaskaskies and St. Vincents the Expence of maintaining Garrisons and supporting Civil Government there since the Reduction of the said Posts and in general all the Charges she has incurred on account of the Country on the North West Side of the Ohio River since the Commencement of the present War.
That the French and Canadian Inhabitants and other Settlers at the Kaskaskies St. Vincents and the Neighbouring Villages Who have professed themselves Citizens of Virginia shall have their Possessions and Titles confirmed to them and shall be protected in the Enjoyment of their Rights and Liberty for which purpose Troops shall be stationed there at the Charge of the United States to protect them from the Encroachments of the British Forces at Detroit or elsewhere unless the Events of War shall render it impracticable.
As Colo. George Rogers Clarke planned and executed the secret expedition by which the British posts were reduced and was promised if the Enterprize succeeded a liberal Gratuity in Lands in that Country for the Officers and Soldiers who first marched thither with him, That a Quantity of Land not exceeding one hundred and fifty thousand Acres be allowed and granted to the said Officers and Soldiers and the other Officers and Soldiers that have been since incorporated into the said Regiment to be laid off in one Tract the Length of which not to exceed double the Breadth in such place on the North West Side of the Ohio as the majority of the Officers shall choose and to be afterwards divided among the said Officers and Soldiers in due proportion according to the Laws of Virginia.
That in Case the Quantity of good Lands of the South East Side of the Ohio upon the Waters of Cumberland River and between the Green River and the Tenessee River which have been reserved by Law for the Virginia Troops upon Continental Establishment should from the North Carolina Line bearing in further upon the Cumberland Lands than was expected prove insufficient for their legal Bounties the Deficiency shall be made up to the said Troops in Good Lands to be laid off between the Rivers Scioto and Little Miamis on the North West Side of the River Ohio in such proportions as have been engaged to them by the Laws of Virginia.

That all the Lands within the Territory so ceded to the United States and not reserved for or appropriated to any of the herein before mentioned purposes or disposed of in Bounties to the Officers and Soldiers of the American Army shall be considered as a common Fund for the use and benefit of such of the United American States as have become or shall become Members of the Confederation or Federal Alliance of the said States (Virginia inclusive) according to their usual respective proportions in the general Charge and Expenditure and shall be faithfully and bona fide disposed of for that purpose and for no other use or purpose whatsoever. And therefore that all purchases and Deeds from any Indian or Indians or from any Indian Nation or Nations for any Lands within any part of the said Territory which have been or shall be made for the Use and Benefit of any private Person or persons whatsoever, And Royal Grants within the ceded Territory inconsistent with the Chartered Rights Laws and Customs of Virginia, shall be deemed and declared absolutely void and of no Effect in the same Manner as if the said Territory had still remained subject to and part of the Commonwealth of Virginia.
That all the remaining Territory of Virginia included between the Atlantic Ocean and the South East Side of the River Ohio and the Maryland Pensylvania and North Carolina Boundaries shall be guaranteed to the Commonwealth of Virginia by the said United States.
That the above Cession of Territory by Virginia to the United States shall be void and of none effect unless all the States in the American Union shall ratify the Articles of Confederation heretofore transmitted by Congress for the Consideration of the said States.
Virginia having thus for the Sake of the general Good proposed to cede a great Extent of valuable Territory to the Continent it is expected in Return that every other State in the Union under similar Circumstances as to vacant Territory will make similar Cessions of the same to the United States for the General Emolument.
Teste 

 

1781. January 2d.
John Beckley  C.H.D.


Agreed to by the Senate



Will: Drew C.S.



 A Copy Teste John Beckley C.H.D.

